DETAILED ACTION
This Office Action is in response to the amendment filed 10/24/2022.  Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites performing fractional multiplication for each of a plurality of pairs of 16-bit signed data elements to generate 32-bit result values, rounding the result values, detecting overflow in the result values, and saturating any overflowed values.
Under Prong One of Step 2A of the USPTO current eligibility guidance, limitations such as multiplication and rounding explicitly cover mathematical calculations, relationships, and/or formulas.  Moreover, detecting overflow and saturating numbers require the application of mathematical relationships and calculations, such as performing mathematical comparisons and replacing of numerical values.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites an instance of a single instruction having fields for packed source and destination operands, a decoder to decode the instruction, and execution circuitry to execute the instruction.  However, these elements are recited at a high-level of generality, i.e. as generic computer components and instructions performing generic computer functions such as mathematical calculations.  For instance, the claim fails to include any detail as to how the instruction functions to perform the recited calculations.  Thus, the limitation fails to impose any meaningful limits on practicing the abstract idea.  Furthermore, the claim fails to provide any detail as to the structure or function of the claimed decoder circuitry or execution circuitry.  As claimed, they are generic computer components that merely restate their own function.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
The claim additionally recites storing the results into a plurality of positions of the instruction’s destination operand.  However, this is recited at a high-level of generality, i.e. as generic computer memory for storing data.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, decoding and executing an instruction having source and destination operands to perform the claimed mathematical steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II).  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-4, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C.
101.

As per Claims 8-11, they recite methods comprising the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-11 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

As per Claims 15-18, they recite a medium comprising program code for implementing the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-18 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2007/0239968) in view of Paver et al. (US 2009/0300325), and in view of Tanaka et al. (US 2004/0078549).

As per Claim 1, Moyer discloses an apparatus comprising: decoder circuitry to decode an instance of a single instruction which performs a fractional multiplication operation for a first packed data source operand, a second packed data source operand, and a packed data destination operand, and an opcode to direct execution circuitry (Figures 1, 3 and Paragraphs 0017, 0020-0021-0024, decode unit 28 decodes an SIMD instruction comprising operation code(s) which performs fractional multiplication on packed elements in a first and second register and writes the packed result elements to a destination register);  and execution circuitry configured to, in response to the decoded instance of the single instruction, execute the instance of the decoded single instruction according to the opcode, the execution circuitry comprising circuitry to: perform a fractional multiplication operation for each of a plurality of pairs of packed data elements to yield a plurality of output values, wherein each pair of the plurality of pairs includes a first packed data element of the first packed data source operand and a second packed data element at a corresponding position in the second packed data source operand (Figure 3 and Paragraphs 0017, 0020-0021, and 0023-0024, fractional multiplication is performed on pairs of corresponding packed elements from registers e.g. rA and rB, and the results packed into destination register rD);  wherein each data element is 16 bits and stores a signed value, and wherein each of the plurality of output values are 32 bits; detect whether any of the plurality of output values reflect an overflow; for any of the plurality of output values that reflect an overflow, saturate the output value (Paragraphs 0020-0021, 0023-0024, packed data elements may be signed halfwords, i.e. 16-bits, wherein the intermediate multiplication results are 32 bits, wherein overflow conditions are detected and the intermediate multiplication results are saturated). 
Moyer does not explicitly disclose the instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; each data element is a 16 bit Q15 formatted value; rounding each of the plurality of output values; and storing the plurality of rounded output values or saturated rounded output values into a corresponding plurality of positions of the packed data destination operand.
However, Moyer discloses performing fractional multiplication (i.e. without accumulation), and storing the plurality of output values generated by executing a packed vector instruction into a corresponding plurality of positions of the packed data destination operand (Figure 3 and Paragraphs 0017, 0021-0022).
Moreover, Paver discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand, and an opcode; performing the fractional multiplication; rounding each of the plurality of output values; detecting whether any of the plurality of rounded output values reflect an overflow; for any of the plurality of rounded output values that reflect an overflow, saturate the output value; and storing the plurality of rounded output values or saturated rounded output values into a corresponding plurality of positions of the packed data destination operand (Abstract and Figures 14, 18 and Paragraphs 0050-0053, 0063-0064, 0234-0240 and Table 10, a fractional multiply instruction has field for wRn, wRd and wRm, wherein e.g. signed 16-bit fractional multiply is performed on corresponding pairs of elements from packed operand registers wRn and wRm, which generates 32-bit intermediate results which are rounded to 16 bits and saturated if overflow conditions are detected, wherein results are written to packed destination register wRd).
Finally, Tanaka similarly discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand, and an opcode; performing the fractional multiplication; rounding each of the plurality of output values; and storing the plurality of rounded output values into a corresponding plurality of positions of the packed data destination operand, wherein each data element is a 16 bit Q15 formatted value (Figures 684, 688 and Paragraphs 0903-0909, SIMD instruction vxfmulh multiplies Q15 formatted values in parallel from registers Ra and Rb and stores the higher, i.e. rounded, 16 bits in a corresponding plurality of positions in register Rc).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).  It also would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the SIMD implementation/instruction set with the SIMD implementation(s) of Moyer in view of Paver because it provides additional instructions and capabilities, which involves fewer limitations concerning the positions of operands handled in SIMD operations and which is capable of executing SIMD operations with a high degree of flexibility, and which enhances the speed of digital filtering and other processing (Tanaka, Paragraphs 0011-0012).

As per Claim 2, Moyer does not explicitly disclose the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a memory location. 
However, Paver discloses the first packed data source operand is a packed data register and the second packed data source operand is a memory location (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, wherein one source register specified by the instruction is a packed data registers and the other source operand may be a memory address).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 3, Moyer discloses the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figure 3 and Paragraphs 0017 and 0023-0024, the fractional multiplication operands are stored in first and second packed data registers).
Moreover, Paver also discloses the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, the source registers specified by the instruction are packed data registers).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 4, Moyer does not explicitly disclose the apparatus of claim 1, wherein each of the rounded plurality of output values is 16 bits. 
However, Paver discloses each of the rounded plurality of output values is 16 bits (Figure 14 and Paragraphs 0234 and 0239-0240).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 7, Moyer discloses the apparatus of claim 1, wherein the execution circuitry is further to, responsive to a detection that at least one of the output values reflects an overflow, set a value in a control register (Figure 1 and Paragraphs 0021 and 0024, MOV flag in status register 34 is set in response to detecting an overflow in a fractional multiplication operation).
Moreover, Paver also discloses setting a value in a control register responsive to a detection that at least one of the output values reflects an overflow (Paragraphs 0030, 0234 and 0240, wCSSF register bits are set to indicate/record an overflow saturation).

As per Claims 8-11 and 14, they recite methods comprising the limitations of Claims 1-4 and 7, respectively.  Thus, Claims 8-11 and 14 are rejected under the same rationale as presented in the above rejections of Claims 1-4 and 7.

As per Claim 15, Moyer discloses a machine-readable medium storing an instruction which, when executed by a processor, causes the processor to perform a method (Figure 1 and Paragraph 0021).  The remainder of Claim 15 comprises the limitations of Claim 1.  Thus, Claims 15 is rejected under the same rationale as presented in the above rejection of Claim 1.  

As per Claims 16-18, they recite machine-readable mediums comprising the limitations of Claims 2-4, respectively.  Thus, Claims 16-18 are rejected under the same rationale as presented in the above rejections of Claims 2-4.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Paver and Tanaka, and in view of Sijstermans et al. (US 6,889,242).

As per Claim 5, Moyer in view of Paver and Tanaka does not explicitly disclose the apparatus of claim 1, wherein said execution circuitry is further to: determine, based on one or more bit values of a control register, which rounding type of a plurality of candidate rounding types to utilize to round the plurality of output values. 
However, Sijstermans discloses performing vector fractional multiplication, wherein a rounding type of a plurality of candidate rounding types is determined, based on one or more bit values of a control register, to round the plurality of output values (Column 1, lines 55-57 and Column 8, lines 35-60, fractional multiply of two signed 16-bit vectors is rounded according to the 3-bit rounding mode field of a control register).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with the fractional multiply implementation of Moyer in view of Paver and Tanaka because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sijstermans, Column 1, lines 20-43).

As per Claim 6, Moyer in view of Paver and Tanaka does not explicitly disclose the apparatus of claim 5, wherein the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent. 
However, Sijstermans discloses the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent (Table 1, candidate rounding modes include “To infinity”, i.e. round up, and “To zero”, i.e. truncate).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sijstermans with the fractional multiply implementation of Moyer in view of Paver and Tanaka because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sijstermans, Column 1, lines 20-43).

As per Claims 12-13, they recite methods comprising the limitations of Claims 5-6, respectively.  Thus, Claims 12-13 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

As per Claims 19-20, they recite machine-readable mediums comprising the limitations of Claims 5-6, respectively.  Thus, Claims 19-20 are rejected under the same rationale as presented in the above rejections of Claims 5-6.


Response to Arguments
Applicant's arguments filed 10/24/2022 (hereinafter “Remarks”) with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues on Page 10 of Remarks that the claims recite a novel and non-obvious instruction and its novel and non-obvious support is not “generic” by definition, and further that there is no evidence of a processor capable of processing the claimed instruction prior to the effecting filing of the claimed invention.  Applicant further argues that the claims are not directed to a generic computer nor the use of a generic computer, and that the lack of a rejection under 35 U.S.C. 102 illustrates this fact.
The Examiner respectfully submits that, under the current USPTO eligibility guidance, additional elements are to be analyzed to determine whether they provide a meaningful limitation on the recited abstract idea(s) that could be considered a practical application or “significantly more” (i.e. an inventive concept).  As described in the above claim rejections, the claims do not provide any particular or inventive detail as to e.g. the opcode format, the decoding operation, the generation of control signals, the operation of particular circuitry, etc.  By lacking all of these particulars (or “additional elements”), the claims do not recite an inventive instruction.  In other words, the claims recite that an instruction causes a series of mathematical computations without reciting how the instruction causes the series of mathematical computations, and thus the claims do not include additional elements that meaningfully limit the mathematics being performed.  
Moreover, the fact that there isn’t a single reference that discloses “a single instruction” that causes a computer to perform the series of mathematical operations claimed is not evidence of patent eligibility, at least because “a claim for a new abstract idea is still an abstract idea”, and any improvement offered by the abstract idea cannot itself be abstract (see MPEP 2106.05(I)).  See MPEP 2106.05(a), “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”  Thus, the claims must include additional elements that meaningfully limit the abstract (i.e. mathematical) steps in order to satisfy the “improvement consideration” under Prong Two of Step 2A or under Step 2B.  In other words, the mathematical operations recited in the claims can’t provide the meaningful limit on the instruction, it’s the other way around.  For example, claiming “an instruction” that causes specific, novel mathematics that a generic computer does not perform, is not a claim directed to a novel instruction but rather a claim directed to novel mathematics.  As described above, an improvement to the functioning of a computer cannot be entirely contained in the abstract idea, and must come from the additional elements providing meaningful limitations.  
Simply put, “decoder circuitry” to decode a single instruction, “execution circuitry” to execute mathematical calculations in response to the instruction, storing results of the mathematical calculations, etc. does not call for any component or operation different from those available in existing generic computer devices.  However, inventive (or particular) aspects that are unique to the invented instruction – see e.g. Figures 2 and 5A-5C – may qualify as providing a meaningful limit on the recited judicial exception, and may be considered patent-eligible 

Applicant's arguments with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding the reference by Tanaka, Applicant states that Examiner’s citation of Figure 684, which describes the “vxmul” instruction, and citation of Paragraphs 0903-0909, which describes the “vxfmulh” instruction, while incorrectly referring to the instruction as “vxmulh”, is confusing.
The Examiner apologizes for the confusion, and should have pointed to Figure 688 instead of Figure 684.  However, it should be clear from the Examiner’s description in addition to the citation of Paragraphs 0903-0909, and in addition to the Response to Arguments from the previous non-final Office Action in which the Examiner quotes directly from Paragraphs 0903-0909, that Examiner is primarily pointing to the “vxfmulh” instruction, and that referring to the instruction as “vxmulh” was merely a typographical error.

Applicant argues on Page 14 of Remarks that Tanaka discloses diagonal multiplication and thus is not the same as multiplication by “’corresponding’ positions…as in the same position.”
The Examiner respectfully submits that Tanaka is cited as disclosing the limitation “storing the plurality of rounded output values into a corresponding plurality of positions of the packed data destination operand” (as is Moyer and Paver), and not performing multiplication by corresponding positions.  However, the Examiner also notes that the definition of “corresponding” is not limited to “same”.  The term may also mean similar in position or purpose, or simply associated in a working or other relationship, as in “a bolt and its corresponding nut”.  Therefore, performing a complex multiplication can be described as multiplying a real value with a corresponding imaginary value, as is described by Tanaka.  Moreover, where the “vxfmulh” instruction performs two multiplications, generating two products, and stores the products in neighboring positions in the packed destination operand, Tanaka thus describes storing the products (i.e. output values) in corresponding positions in the packed data destination operand, as claimed.

Applicant argues on Page 15 of Remarks that the combination of references does not describe “... round each of the plurality of output values, detect whether any of the plurality of rounded output values reflect an overflow, for any of the plurality of rounded output values that reflect an overflow, saturate the output value, and store the plurality of rounded output values or saturated rounded output values into a corresponding plurality of positions of the packed data destination operand” as claimed, at least because Paver performs “an additional shift” after rounding but before saturating.
The Examiner respectfully submits that Paver discloses the following in Paragraph 0234: “One embodiment of the fractional multiply instruction performs multiplication of 16-bit source data of register wRn and 16-bit source data of register wRm. The upper 17-bits of 32-bit intermediate products of the multiplications are optionally rounded (for example, by adding a 1 to the 18.sup.th bit, bit 14) and saturated to 16 bits, which are stored in destination register wRd.”  Thus, Paver explicitly discloses performing multiplication(s) wherein the results are rounded to 17 bits, directly saturated to 16 bits, and directly subsequently stored in the destination register, which meets the claim language in question.
Regarding the combination of references, Moyer discloses performing fractional multiplication on pairs of corresponding packed data elements to generate output values, detecting whether any of the plurality of output values reflect an overflow and for any of the plurality of output values that reflect an overflow, saturate the output value.  What Moyer fails to describe is rounding the output values prior to detecting overflow.  However, Paver similarly describes performing fractional multiplication on pairs of corresponding packed data elements to generate output values, but further rounds the output values prior to detecting whether any of the rounded output values reflect an overflow and performing saturation in response.  Therefore, the rounding operation performed as part of the fractional multiplication performed by Paver may be combined with the fractional multiplication performed by Moyer.  Specifically, while Moyer detects overflow of the output values based on the input values, the rounding and saturation detection of Paver may be combined with Moyer to perform detection on both inputs and outputs or only outputs, because it provides additional flexibility by supporting multiple additional number formats (see Paver, Table 1, saturation clamps overflows and underflows for at least eight data formats), while providing the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results.

Finally, Applicant argues that “the combination does not describe the execution circuitry either.”
The Examiner respectfully submits that the claims recite “execution circuitry” for performing the series of mathematical operations in response to an instruction, but do not limit the “execution circuitry” to any particular structure.  Thus, Moyer explicitly discloses “execution circuitry” for performing packed fractional multiplication in response to an instruction, and Paver discloses an SIMD coprocessor with also performs packed fractional multiplication in response to an instruction, both of which disclose the “execution circuitry” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182